Citation Nr: 0502357	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  99-20 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUE

Entitlement to an initial compensable evaluation for the 
service-connected hemorrhoids.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from April 1977 to April 
1998.  

This particular matter comes to the Board of Veterans' 
Appeals (Board) from a May 1999 rating decision of the RO, 
which granted service connection and assigned an initial no 
percent rating for hemorrhoids, effective on May 1, 1998.  

The Board notes that several other issues were initially in 
appellate status.  In February 2003, however, the veteran 
indicated that he wished to appeal the issue of an increased 
rating for the service-connected hemorrhoids.  

In connection with this appeal, it is noted that in November 
2004, the veteran requested and was scheduled for a personal 
hearing before a Veterans Law Judge in Washington, D.C.  

Although he was notified of the time and date of the hearing 
by mail sent to his last known address in August 2004, he 
failed to appear for that hearing without explanation.  

Pursuant to 38 C.F.R. § 20.704(d) (2004), when an appellant 
fails to report for a scheduled hearing and has not requested 
a postponement, the case will be processed as though the 
request for a hearing was withdrawn.  



FINDING OF FACT

The service-connected rectal disability are shown to be 
productive of a disability picture that more nearly 
approximates that of large, irreducible hemorrhoids with 
frequent recurrences; neither persistent bleeding with anemia 
nor a rectal fissure is demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of an initial 10 percent 
rating, but not higher for the service-connected hemorrhoids 
have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.114 including Diagnostic Code 7336 
(2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

VA may defer providing assistance pending the submission by 
the claimant of essential information missing from the 
application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence that is available has been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf, including presenting testimony at a personal 
hearing before a Veterans Law Judge.  As noted above, the 
veteran did not appear for his scheduled hearing.  

Further, by the September 1999 Statement of the Case, a May 
2001 letter, and the December 2002 and June 2003 Supplemental 
Statements of the Case, he and his representative have been 
notified of the evidence needed to establish the benefit 
sought, and he has been advised, via these documents, 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  

To the extent the action taken hereinbelow is favorable to 
the veteran, the Board finds that any defect in notice in 
this case is harmless.  



Factual Background 

By May 1999 rating decision, the RO granted service 
connection for hemorrhoids to which it assigned a no percent 
evaluation.  

On March 2000 VA medical examination, the examiner observed 
moderate sized hemorrhoids surrounding the entire rectal 
area.  There was tenderness on the digital rectal 
examination.  The examiner diagnosed hemorrhoids.  

A January 2003 letter from the veteran's private physician 
indicated that the veteran's hemorrhoids had not responded to 
conservative treatment.  

On February 26, 2003, the veteran underwent multiple 
hemorrhoidectomies.  The pre and postoperative diagnosis was 
that of extensive hemorrhoids, grade III, with persistent 
bleeding and pain.  

On May 2003 VA medical examination, the veteran indicated 
that, before his hemorrhoidectomy, he used to have 
hemorrhoidal flare-ups once a month with swelling and rectal 
bleeding.  

The veteran indicated that he missed work six or seven times 
in the previous year due to hemorrhoids, but did not obtain 
doctor's notes.  The veteran stated that, even after surgery, 
he continued to experience rectal bleeding.  

On physical examination, the examiner found no evidence of 
external hemorrhoids or external skin tags, and there was no 
protrusion of hemorrhoids.  As well, there was no evidence of 
bleeding, swelling or mass in the perirectal and perianal 
areas.  

The examiner diagnosed hemorrhoids, status post 
hemorrhoidectomy with no clinical evidence of current 
hemorrhoids or bleeding, contrary to the veteran's 
assertions.  



Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's service-connected hemorrhoids have been rated 
as no percent disabling by the RO under the provisions of 
Diagnostic Code 7336.  38 C.F.R. § 4.114.  

Under this regulatory provision, a no percent evaluation is 
warranted for mild or moderate hemorrhoids and a 10 percent 
evaluation is warranted for irreducible, large, or thrombotic 
hemorrhoids with excessive redundant tissue and evidencing 
frequent recurrences.  Id.  

The Board concludes given the medical findings in this case 
that an initial 10 percent rating is warranted for the 
service-connected hemmorrhoids.  Id.; Fenderson, supra.  
Until his February 2003 surgery, the veteran's hemorrhoids 
were extensive and irreducible in that they did not respond 
to conservative treatment.  Such symptomatology, in the 
Board's view, is shown to have more nearly approximated the 
criteria for a 10 percent evaluation, but not higher.  

However, a higher rating is not for application as the 
medical evidence does not show findings of persistent with 
anemia or a rectal fissure.  

Beginning February 27, 2003, the veteran's symptomatology 
improved.  According to the May 2003 VA medical examination 
report, there is no objective evidence of hemorrhoids or 
bleeding in the rectal or anal areas.  

The Board notes that the veteran was apprised of the 
provisions of VCAA regarding claims of service connection 
rather than those of the claim for increase.  There is no 
need, however, to remand this case to the RO for a corrected 
VCAA letter as this claim for increase involves a downstream 
issue.  



ORDER

An evaluation of 10 percent for the service-connected 
hemorrhoids is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


